Citation Nr: 9931703	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), based on the disagreement 
with the October 1997 initial award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to June 1990.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Although the veteran had earlier perfected appeals for 
increased ratings for a left knee, back and skin 
disabilities, as well as a claim for residuals of a pulled 
groin muscle and whether new and material evidence had been 
submitted to reopen a claim for service connection for an 
upper back disorder, in written correspondence received in 
July 1997, he indicated that he was withdrawing his claims 
and wished to pursue only his claims for a clothing allowance 
and an increased evaluation for PTSD.  Subsequently, his 
claim for a clothing allowance was granted.  Accordingly, the 
only issue currently before the Board is the veteran's claim 
for an increased evaluation for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's PTSD is manifested by sleep disturbance, 
irritability, intrusive thoughts and anxiety resulting in 
some occupational and social impairment due to mild or 
transient symptoms with decreased work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.



CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.21, 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Factual Background

A May 1997 VA psychological evaluation report shows that the 
veteran complained of recurrent recollections of his 
inservice traumatic events and intensive psychological 
distress when exposed to cues that triggered memories of such 
events.  He reported avoiding thoughts, feelings and 
conversations associated with his trauma, as well as a sense 
of detachment or estrangement from others and a restricted 
range of affect.  The veteran also complained of sleep 
disturbance, irritability, difficulty concentrating and 
hypervigilance.  He reported experiencing survivor's guilt, 
periodic panic attacks and paranoid feelings regarding the 
safety of his family.  He had been married 6 1/2 years with two 
children and had an erratic job history which he attributed 
to problems with authority figures as well as to physical 
problems.  Psychological evaluations were consistent with a 
PTSD diagnosis.

During his June 1997 psychiatric examination, the veteran 
complained of hypervigilance and sleep disturbance.  The 
examiner observed that the veteran did not show any thinking 
disturbance or express any delusional thinking.  His speech 
was coherent and relevant and he was well oriented with good 
recent and remote memory.  The examiner noted that the 
veteran did not receive any psychiatric treatment or identify 
any of his problems until VA provided him a pamphlet.  Given 
the benefit of the doubt, the examiner opined that the 
veteran might suffer from mild PTSD.  The examiner also 
opined that the veteran had a personality disorder with 
passive aggressive and dependent elements manifested by 
excessive physical complaints.  The examiner assessed the 
veteran with a Global Assessment of Functioning (GAF) score 
of 60.

An October 1997 rating decision granted service connection 
for PTSD at a 10 percent rating.

VA treatment records, dating from December 1996 to February 
1998 show that the veteran was first seen in February 1997 
with complaints of insomnia and anxiety.  He was initially 
assessed with a questionable anxiety disorder.  A December 
1997 treatment record shows that he continued to have 
problems with anxiety and sleep disturbance, as well as some 
memory impairment and difficulty concentrating.

A February 1998 VA memorandum to the Dean of the veteran's 
college program, advises that the veteran continued to 
receive supportive therapy for PTSD and related anxiety and 
depression.  It was noted that the veteran's psychiatric 
disability could make it difficult for him in high stress 
situations and asked the dean to consider an alternative 
math/statistic class for the veteran.

During his March 1998 personal hearing the veteran testified 
that he first noticed an increase in his PTSD symptoms in 
November or December 1997.  At that time he experienced 
problems with sleep and unusual anxiety.  He lacked 
concentration and experienced breathing problems.  As a 
result he withdrew from some of his courses.  He received 
treatment for his PTSD one time every other month.  At that 
time he was unemployed, and noted that he was going through 
an internship at college.  He worked 10 to 15 hours a week in 
his internship and maintained an overall grade point average 
(GPA) of 3.0.  The veteran was married with two children and 
provided childcare for his children while his wife worked.  
She was concerned about his condition.  The veteran testified 
that he blamed himself for the deaths in his unit and that he 
avoided any military movies.  Certain holidays caused him to 
reflect on his traumatic experience.  He denied socializing 
with "hardly anyone;" however, he did indicate that he was 
active in his church.  He had never been hospitalized for 
psychiatric treatment, but his physician had increased the 
dosage of his medication.  The veteran stated that he 
believed he was 20 percent disabled by his PTSD, but would 
accept more if it was determined that he was more disabled.

An April 1998 VA psychiatric examination report shows that 
the veteran stated he was having problems with staying 
asleep, concentration, irritability, anger, anxiety, 
depression and survivor's guilt.  He reported having a sense 
of detachment or estrangement from others and a restricted 
range of affect.  He had a psychogenic amnesia and avoided 
anything that triggered recollections of his traumatic 
experiences.  The veteran had been in vocational 
rehabilitation for five years and was about to graduate from 
a four-year college program in social work.  The examiner 
observed that the veteran was preoccupied with his traumatic 
experience in Panama and with survivor's guilt.  His affect 
was appropriate and he denied any delusions, hallucinations 
and suicidal or homicidal ideation.  He was oriented to time, 
place and person and his recent and remote memory were 
evaluated as fair.  The veteran's judgment and insight were 
also evaluated as fair.  The examiner diagnosed PTSD, with a 
GAF score of 45, noting that the veteran had severe 
psychosocial stressors, and classic symptoms of PTSD.

At the time of his September 1998 VA psychological 
evaluation, the veteran complained of insomnia, difficulty 
controlling his anger, paranoid ideation in school, 
nightmares and survivor's guilt.  He also reported that he 
isolated himself and also had had hallucinations at times.  
The examiner found that the veteran's scores on the MMPI 
appeared highly exaggerated and thus, rendered his clinical 
profile invalid.  His scores on the Mississippi Scale and 
Impact of Events Scale were consistent with a PTSD diagnosis.  
The examiner opined that the veteran was clearly 
overreporting his symptoms to the point where it was 
impossible to make an accurate clinical interpretation.  The 
examiner further opined that the veteran's presentation at 
the clinical interview suggested other pathological processes 
might have been a part of his make-up, possibly a subclinical 
psychotic process which was beginning to develop.  The 
examiner diagnosed mild PTSD and a personality disorder, not 
otherwise specified.

Analysis

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed on appellate status by a 
notice of disagreement expressing disagreement with an 
initial rating award.  In regard to this claim, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a 10 percent evaluation for 
his PTSD.  Under 38 U.S.C.A. § 4.130, Diagnostic Code 9411, a 
10 percent rating is in order for PTSD when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; when symptoms are controlled by continuous 
medication.  A 30 percent disability rating is appropriate 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

A review of the evidence of record shows the veteran's 
subjective reports of sleep disturbance, irritability, anger, 
intrusive thoughts and isolation.  He continues to live with 
his wife and children and is actively involved in his church.  
He was unemployed, but was about to graduate from a four-year 
college program at the time of his last examination.  This 
would tend to indicate an ability to compete "occupational" 
tasks, if coursework and term papers were likened to job 
responsibility.  A February 1998 VA memorandum to the dean of 
his program indicated that his PTSD could make it difficult 
for him in "high stress situations."  However, there is no 
indication that he has been forced to withdraw from the 
program due to high stress situations.  Although the April 
1998 VA examiner gave the veteran a GAF score that indicated 
serious impairment, both examinations prior to and subsequent 
to this examination show that the veteran's symptomatology 
was characterized as mildly impairing.  Given this evidence, 
the Board cannot conclude that the veteran's disability 
picture more nearly approximates the criteria required for a 
30 percent rating.  38 C.F.R. § 4.7.  Therefore, the 10 
percent rating is in order. 

In addition, as discussed above, the Board finds that an 
extra-schedular rating is not warranted in this case.  38 
C.F.R. § 3.321(b)(1).  Again, there is no evidence of 
psychiatric hospitalization.  Moreover, the current evidence 
does not suggest that the PTSD has caused his unemployment.  
In this respect, the veteran himself has indicated that while 
he does have a problem with authority figures, his erratic 
job history is also attributable to physical impairments.  
Moreover, the evidence shows that the veteran has been a 
full-time college student for most of the previous four 
years.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a schedular disability 
rating greater than 10 percent for PTSD.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 
4.130, Diagnostic Code 9411. 

The Board notes that, although the veteran has appealed an 
initial decision for his PTSD, the current disability rating 
is effective to the date he submitted his claim.  The 
evidence of record does not indicate that the current 
disability levels are less severe than any other period 
during the veteran's appeal.  As there appears to be no basis 
for considering staged ratings in this case, a remand to the 
RO for that purpose would serve no purpose and only delay 
consideration of the veteran's appeal.


ORDER

An increased evaluation for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

